              Case 1:21-cr-00079-BAH Document 14 Filed 04/13/21 Page 1 of 2




 1                                  UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF COLUMBIA
 2
 3     UNITED STATES OF AMERICA,                            NO. CR21-79 BAH

 4                            Plaintiff

 5                                                          NOTICE OF APPEARANCE
 6                       v.

 7
 8     KEVIN JAMES LYONS,

 9                            Defendant.

10
                                NOTICE OF SUBSTITUTION OF COUNSEL
11
12          The United States of America, by and through its undersigned counsel, Channing D. Phillips, the
13 Acting United States Attorney for the District of Columbia, hereby provides this notice of substitution of
14 counsel. Specifically, Assistant United States Attorney Monica A. Stump will serve as lead counsel in
15 place of Assistant United States Attorney Nicole L. Battle.
16                                                       Respectfully submitted,
17
                                                         CHANNING D. PHILLIPS
18                                                       Acting United States Attorney
                                                         D.C. Bar No.415793
19
20                                                       s/ Monica A. Stump
                                                         MONICA A. STUMP
21                                                       PA Bar No. 90168
22                                                       Assistant United States Attorney
                                                         District of Columbia
23                                                       Capitol Riot Detailee
                                                         555 4th Street, NW,
24
                                                         Washington, D.C. 20530
25                                                       Telephone No. (618) 622-3860
                                                         Monica.stump@usdoj.gov
26
27
28

      Notice of Substitution of Counsel - 1
             Case 1:21-cr-00079-BAH Document 14 Filed 04/13/21 Page 2 of 2




 1                                     CERTIFICATE OF SERVICE
 2         On this 13th day of April 2021, a copy of the foregoing was served upon all parties listed on the
 3 Electronic Case Filing (ECF) System.
 4                                                      s/ Monica A. Stump
                                                        MONICA A. STUMP
 5
                                                        PA Bar No. 90168
 6                                                      Assistant United States Attorney
                                                        District of Columbia
 7                                                      Capitol Riot Detailee
 8                                                      555 4th Street, NW,
                                                        Washington, D.C. 20530
 9                                                      Telephone No. (618) 622-3860
                                                        Monica.stump@usdoj.gov
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Notice of Substitution of Counsel - 2
